                       UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION


UNITED STATES OF AMERICA,

                           Plaintiff,
v.                                                   Case No. 2:18-cr-44
                                                     HON. PAUL L. MALONEY
SAMUEL ROBERT DUFF,

                      Defendant.
_______________________________/

                                ORDER OF DETENTION

      Defendant appeared before the undersigned on January 10, 2019, for an

arraignment and initial appearance on the indictment charging defendant with

Conspiracy to Distribute and Possess with Intent to Distribute Methamphetamine and

Possession with Intent to Distribute Methamphetamine. The government has filed a

motion for detention and pretrial services has recommended the same. Defense

counsel may request hearing at a later time.

      Defendant shall be detained pending further proceedings.


      IT IS SO ORDERED.

                                           /s/ Timothy P. Greeley
                                        TIMOTHY P. GREELEY
                                        UNITED STATES MAGISTRATE JUDGE
Dated: January 10, 2019
